Citation Nr: 1145634	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-50 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation or evaluations higher than those assigned since August 25, 2007, for disability due to hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran filed a claim for an increased evaluation for disability due to hearing loss in August 2008.  At that time a 50 percent rating was in place for that disability.  He also claimed entitlement to service connection for tinnitus.  The RO denied both claims in December 2008 and the Veteran initiated an appeal of that decision in April 2009.  The RO mailed a statement of the case to the Veteran and his representative on September 22, 2009 and received his VA Form 9 substantive appeal on December 28, 2009.  On February 17, 2011 the RO mailed to the Veteran and his representative a proposal to reduce the rating assigned for hearing loss from 50 percent to 40 percent and in April 2010 issued a decision reducing the rating as proposed, effective July 1, 2010.  The RO received a statement from the Veteran in August 2010 in which he stated that he disagreed with the finding dated in February 2010 and asked that the RO reconsider its decision.  


REMAND

The RO sent a letter to the Veteran on April 21, 2011 informing him that the RO had certified his appeal to the Board and that he had 90 days from that date or until the Board issued a decision on his appeal, whichever came first, to request a hearing before the Board.  In a letter dated in September 2011, the Veteran, through his representative, requested a video-conference hearing before the Board.  A deputy vice chairman of the Board responded in October 2011, informing the Veteran that given the date of the request he must explain in writing as to why he did not send his request on time.  He responded by letter dated in November 2011.  The deputy vice chairman has found that good cause has been shown for the delay in requesting a hearing and has granted his motion for a hearing.  See 38 C.F.R. § 20.1304 (2011).  A remand is therefore necessary to afford the Veteran an opportunity for a hearing before a Veterans' Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans' Law Judge.  The Veteran and his representative should be given opportunity to prepare, and the claims file should be returned to the Board prior to the hearing so that the Board member assigned to conduct the hearing has sufficient time to prepare.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

